Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 1 of 34 PageID #: 1



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NEW YORK

SAMUEL & STEIN
David Stein (DS 2119)
38 West 32nd Street
Suite 1110
New York, New York 10001
(212) 563-9884
dstein@samuelandstein.com

Attorneys for Plaintiffs, Individually
and on behalf of all others similarly
situated

  Jorge Almonte Ortega, Joel
  Urena, Manuel Diaz-Minaya,
  Odalis Berroa Hernandez, and
  Victor Moreno, on behalf of                DOCKET NO. 20-cv-3007
  themselves and all other
  persons similarly situated,                       COMPLAINT

                    Plaintiffs,

                - vs. –

  Ernie’s Auto Detailing Inc.,
  Ernesto Decena, Bay Ridge
  Automotive Management Corp.,
  and other entities controlled
  by Bay Ridge Automotive
  Management Corp.,

                    Defendants.

      Plaintiffs Jorge Almonte Ortega, Joel Urena, Manuel

Diaz-Minaya, Odalis Berroa Hernandez, and Victor Moreno, by

and through their undersigned attorneys, for their complaint

against    defendants     Ernie’s   Auto   Detailing   Inc.,    Ernesto

Decena, Bay Ridge Automotive Management Corp., and other

entities controlled by Bay Ridge Automotive Management Corp.,
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 2 of 34 PageID #: 2



allege as follows, on behalf of themselves and on behalf of

all other persons similarly situated:

                             NATURE OF THE ACTION

      1.         Plaintiffs Jorge Almonte Ortega, Joel Urena, Manuel

Diaz-Minaya,        Odalis      Berroa   Hernandez,     and   Victor       Moreno

allege      on    behalf   of    themselves    and     on   behalf    of    other

similarly situated current and former employees of defendants

Ernie’s      Auto    Detailing     Inc.,     Ernesto    Decena,      Bay    Ridge

Automotive Management Corp., and other entities controlled by

Bay Ridge Automotive Management Corp., who elect to opt into

this action pursuant to the Fair Labor Standards Act (“FLSA”),

29 U.S.C. § 216(b), that they are entitled to: (i) unpaid

wages from defendants for overtime work for which they did

not receive overtime premium pay as required by law, and (ii)

liquidated damages pursuant to the FLSA, 29 U.S.C. §§ 201 et

seq., because defendants’ violations lacked a good faith

basis.

      2.         Mr. Almonte Ortega, Mr. Urena, Mr. Diaz-Minaya, Mr.

Berroa Hernandez, and Mr. Moreno, further complain on behalf

of themselves and on behalf of a class of other similarly

situated current and former employees of defendants, pursuant

to   Fed.    R.     Civ.   P.   23,   that   they    are    entitled       to   (i)

compensation for wages paid at less than the statutory minimum

wage; (ii) back wages for overtime work for which defendants


                                         2
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 3 of 34 PageID #: 3



willfully failed to pay overtime premium pay as required by

the New York Labor Law §§ 650 et seq. and the supporting New

York     State    Department       of       Labor     regulations;      (iii)

compensation for defendants’ violations of the “spread of

hours” requirements of New York Labor Law; (iv) compensation

for defendants’ violation of the Wage Theft Prevention Act;

and (v) liquidated damages pursuant to New York Labor Law for

these violations.

                                THE PARTIES

       3.   Mr. Almonte Ortega and Mr. Diaz Minaya are adult

individuals residing in Brooklyn, New York.

       4.   Mr.   Urena    is    an   adult     individual        residing   in

Yonkers, New York

       5.   Mr.   Berroa    Hernandez         is     an   adult    individual

residing in the Bronx, New York.

       6.   Mr.   Moreno   is    an     adult      individual     residing   in

Queens, New York.

       7.   Plaintiffs each consent in writing to be a party to

this action pursuant to 29 U.S.C. § 216(b); their written

consents are attached hereto and incorporated by reference.

       8.   Upon information and belief, defendant Ernie’s Auto

Detailing Inc. (“Ernie’s") is a New Jersey corporation with

a principal place of business at 404 Clifton Ave., Clifton,

New Jersey.


                                        3
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 4 of 34 PageID #: 4



      9.    Upon information and belief, defendant Bay Ridge

Automotive     Management      Corp.      (“BRAM")   is    a   New      York

corporation with a New York address of 6401 6th Avenue,

Brooklyn, New York and a New Jersey address of 7500 Westside

Avenue, North Bergen, New Jersey.

      10.    At all relevant times, defendants have been, and

continue to be, employers engaged in interstate commerce

and/or the production of goods for commerce within the meaning

of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

      11.    Upon information and belief, at all relevant times,

defendant    Ernie’s    has    had    gross    revenues   in   excess     of

$500,000.00.

      12.    Upon information and belief, at all relevant times,

defendant     BRAM   has    had      gross    revenues    in   excess     of

$500,000.00.

      13.    Upon information and belief, at all relevant times

herein, defendants have used goods and materials produced in

interstate     commerce,      and    have     employed    at   least     two

individuals who handled such goods and materials.

      14.    Upon information and belief, at all relevant times,

each of the defendants has constituted an “enterprise” as

defined in the FLSA.




                                      4
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 5 of 34 PageID #: 5



       15.    Upon    information       and     belief,      defendant    BRAM

controls      other      business     entities        that    operate     auto

dealerships at which Ernie’s employees are assigned to work.

       16.    Upon information and belief, at all relevant times

Ernie’s and BRAM constituted joint employers of plaintiffs

within the meaning of the FLSA and NYLL, in that each of the

defendants controlled the terms and conditions of plaintiffs’

employment.

       17.    For example, although on paper plaintiffs were

employed by and paid by Ernie’s, several of them actually

were hired by visiting the respective BRAM dealerships and

speaking with the dealerships’ managers; they did not learn

that   they    were     actually    working     for   Ernie’s    until    they

received their first checks and saw the issuing company’s

name on the checks.

       18.    Moreover, plaintiffs were supervised on a daily

basis by the BRAM dealerships’ managers rather than by an

Ernie’s      manager;    they   never       visited   Ernie’s   offices    and

rarely saw anyone from Ernie’s offices except when their

checks were delivered.

       19.    Additionally, dealership employees set plaintiffs’

work hours and participated in setting plaintiffs’ pay.                    For

example, Mr. Urena received one of his raises by speaking to

the Lexus dealer’s service manager. And when Mr. Diaz-Minaya


                                        5
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 6 of 34 PageID #: 6



asked Ernie’s for a raise, he was told that he would not

receive one unless the dealer agreed.                 Furthermore, Mr.

Moreno’s hours were eventually cut by the Audi dealership’s

general manager because, the general manager told him, the

dealership could not afford to pay him for all of the hours

he had been working.

      20.    Defendant Ernesto Decena is an owner or part owner

and principal of Ernie’s, who has the power to hire and fire

employees,     set   wages   and   schedules,   and    maintain   their

records.

      21.   Defendant Ernesto Decena was involved in the day-

to-day operations of Ernie’s and played an active role in

managing the business.

      22.   Defendants constituted “employers” of plaintiffs as

that term is used in the Fair Labor Standards Act and New

York Labor Law.

                       JURISDICTION AND VENUE

      23.    This Court has subject matter jurisdiction over

this matter pursuant to 28 U.S.C. §§ 1331 and 1337 and

supplemental jurisdiction over plaintiffs’ state law claims

pursuant to 28 U.S.C. § 1367.           In addition, the Court has

jurisdiction over plaintiffs’ claims under the FLSA pursuant

to 29 U.S.C. § 216(b).




                                    6
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 7 of 34 PageID #: 7



      24.   Venue is proper in this district pursuant to 28

U.S.C. § 1391 because the acts and omissions giving rise to

this cause of action occurred in this district.

         COLLECTIVE ACTION AND CLASS ACTION ALLEGATIONS

      25.   Pursuant to 29 U.S.C. § 207, plaintiffs seek to

prosecute their FLSA claims as a collective action on behalf

of a collective group of persons defined as follows:

      All persons who are or were formerly employed by
      defendants in the United States at any time since
      June 12, 2017, to the entry of judgment in this
      case (the “Collective Action Period”), who were
      non-exempt drivers and detailers within the meaning
      of the FLSA, and who were not paid statutory
      overtime compensation at rates at least one-and-
      one-half times the regular rate of pay for hours
      worked in excess of forty hours per workweek (the
      “Collective Action Members”).

      26.   Pursuant to Fed. R. Civ. P. 23(a), (b)(2), and

(b)(3), plaintiffs seek to prosecute their New York Labor Law

claims on behalf of themselves and a class defined as follows:

      All persons who are or were employed by defendants
      in New York as drivers and detailers at any time
      since June 12, 2014, to the entry of judgment in
      this case (the “Class Period”), and who were not
      paid the full minimum wage or properly paid
      overtime compensation, and/or who were not provided
      with appropriate wage notices or weekly wage
      statements (the “Class Members”).

      27.   Prosecution of this matter as a class is necessary

because the persons in the putative Class identified above

are so numerous that joinder of all members is impracticable.




                                   7
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 8 of 34 PageID #: 8



      28.   Although the precise number of such persons is

unknown, their identities are readily ascertainable from

records within the sole control of defendants, and upon

information and belief there are more than 40 members of the

putative class during the Class Period, most of whom would

not be likely to file individual suits because they lack

adequate     financial    resources,    access      to   attorneys,    or

knowledge of their claims.

      29.   Plaintiffs will fairly and adequately protect the

interests     of   both   the   putative    Class    Members   and    the

Collective Action Members and have retained counsel who are

experienced and competent in the fields of employment law and

class action litigation.

      30.   Plaintiffs’ claims are typical of the claims of the

putative Class and Collective Action Members, and they have

no interests that are contrary to, or in conflict with, those

of the putative members of this class action or collective

action.

      31.   Furthermore, inasmuch as the damages suffered by

individual    putative    Class   Members    and    Collective   Action

Members may be relatively small, the expense and burden of

individual litigation make it virtually impossible for the

members of the putative class and collective actions to

individually seek redress for the wrongs done to them.


                                   8
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 9 of 34 PageID #: 9



      32.     Questions of law and fact common to the members of

the putative class and collective actions predominate over

questions that may affect only individual members because

defendants have acted on grounds generally applicable to all

members.

      33.     Among the common questions of law and fact under

the FLSA and New York wage and hour laws common to plaintiffs

and other putative Class/Collective Action Members, and that

will generate common answers, are the following:

         a.    Whether defendants failed and/or refused to pay

               the plaintiffs and the Collective Action Members

               premium pay for hours worked in excess of forty

               per workweek, in violation of the FLSA and the

               regulations promulgated thereunder;

         b.    Whether defendants failed and/or refused to pay

               the plaintiffs and the putative Class Members

               premium pay for hours worked in excess of forty

               per workweek, in violation of New York wage and

               hour   laws   and    the   regulations     promulgated

               thereunder;

         c.    Whether defendants failed and/or refused to pay

               plaintiffs and the putative Class Members at a

               rate at least equal to the statutory minimum wage,




                                   9
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 10 of 34 PageID #: 10



                  in violation of New York wage and hour laws and

                  the regulations promulgated thereunder;

            d.    Whether defendants failed and/or refused to pay

                  plaintiffs and the putative Class Members “spread

                  of hours” bonuses on days when they worked shifts

                  lasting in excess of ten hours from start to

                  finish, in violation of New York wage and hour

                  laws and the regulations promulgated thereunder;

            e.    Whether     defendants     failed   and/or    refused     to

                  provide the plaintiffs and the putative Class

                  Members with the wage notices and the weekly pay

                  statements required by New York Labor Law §§

                  195.1, 195.3, and the Wage Theft Prevention Act;

            f.    Whether defendants’ violations of the FLSA were

                  willful, or not made in good faith, as those terms

                  are used within the context of the FLSA; and

            g.    Whether defendants’ violations of New York Labor

                  Law were willful, or not made in good faith, as

                  those terms are used within the context of New

                  York Labor Law.

       34.       Plaintiffs    know   of    no   difficulty   that   will   be

  encountered in the management of this litigation that will

  preclude its maintenance as a collective action or class

  action.


                                       10
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 11 of 34 PageID #: 11



       35.   The      Collective      Action      Members      are   similarly

  situated   to    plaintiffs        in   that    they    were    employed    by

  defendants as non-exempt drivers and detailers, and were

  denied premium overtime pay for hours worked beyond forty

  hours in a week.

       36.   They     are    further        similarly     situated    in     that

  defendants    had    a    policy    and      practice   of     knowingly   and

  willfully refusing to pay them overtime.

       37.   The plaintiffs and the Collective Action Members

  and Class Members perform or performed the same primary

  duties, and were subjected to the same policies and practices

  by defendants.

       38.     The exact number of such individuals is presently

  unknown, but is known by defendants and can be ascertained

  through appropriate discovery.

                                      FACTS

       39.   At all relevant times herein, defendant Ernie’s

  owned and operated a business that supplied labor to car

  dealerships, in the form of, inter alia, drivers and auto

  detailers.

       40.   At all relevant times herein, defendant BRAM owned

  and operated a chain of car dealerships in, inter alia,

  Manhattan and Brooklyn, as well as in New Jersey.




                                          11
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 12 of 34 PageID #: 12



       41.     Among the dealerships owned and operated by the

  BRAM defendants at times relevant to this case were Audi,

  Chevrolet, and Lexus dealerships in Brooklyn, and Lexus and

  Toyota dealerships in Manhattan (collectively, the “BRAM

  dealerships”).

       42.     Defendant Ernie’s assigned plaintiffs and other

  employees to work for the BRAM dealerships (as well as for

  dealerships owned by other entities).

       43.     Specifically,       plaintiffs     were    employed     by

  defendants as follows:

          a.    Mr. Almonte Ortega was employed as a driver at the

                Bay Ridge Chevrolet dealership from roughly June

                2018 through June 2019.

          b.    Mr. Urena was employed as a driver at the Bay

                Ridge Lexus, Chevrolet, and Audi dealerships from

                approximately December 2016 through July 2019.

          c.    Mr. Diaz-Minaya was employed as a driver at the

                Bay     Ridge    Chevrolet   dealership   from   roughly

                October 2018 through April 2019.

          d.    Mr. Berroa Hernandez was employed as a detailer

                at a BMW dealership in White Plains, at Lexus and

                Toyota dealerships in Manhattan, and at the Bay

                Ridge    Lexus    dealership    from   about   June   2014

                through November 2019.


                                      12
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 13 of 34 PageID #: 13



          e.    Mr. Moreno was employed as a detailer at the Bay

                Ridge Audi dealership from approximately December

                2018 through December 2019.

       44.     As drivers, Mr. Almonte Ortega’s, Mr. Urena’s, and

  Mr. Diaz-Minaya’s duties included delivering cars from one

  dealership to another and also moving cars around within the

  dealership to which they were assigned.

       45.     Mr.    Berroa     Hernandez      and    Mr.   Moreno’s     primary

  duties involved detailing vehicles for the dealers.

       46.     Plaintiffs’ work was performed in the normal course

  of defendants’ business and was integrated into the business

  of   defendants,         and    did    not      involve         executive      or

  administrative responsibilities.

       47.     At    all   relevant     times    herein,         plaintiffs    were

  employees engaged in commerce and/or in the production of

  goods   for       commerce,    as   defined         in   the    FLSA   and   its

  implementing regulations.

       48.     Plaintiffs worked regular schedules during their

  employment, as follows:

          a.    For about six months, Mr. Almonte Ortega worked

                six eleven-hour days per week, for a total of

                about 66 hours per week; thereafter, he worked six

                ten-hour days per week, for a total of about 60

                hours per week;


                                        13
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 14 of 34 PageID #: 14



          b.   For about 1½ years, Mr. Urena worked five eleven-

               hour days and one nine-hour day, for a total of

               about 64 hours per week; in roughly mid-2018 he

               began working four 10½-hour days and one 9½-hour

               day, for a total of about 51½ hours per week.

          c.   Mr. Diaz-Minaya started with four ten-hour days

               and two nine-hour days per week, for a total of

               about 58 hours per week; commencing in 2019 he

               worked three eleven-hour days, a ten-hour day, and

               two nine-hour days, for a total of about 61 hours

               per week.

          d.   For the first year of his employment, Mr. Berroa

               Hernandez worked five 11½-hour days and one five-

               hour day, for a total of about 62½ hours per week;

               for the next three years he worked five nine-hour

               days and a seven hour day, for a total of 52 hours

               per week; for the final year-and-a-half of his

               employment, he worked five eleven-hour days and a

               ten-hour day, for a total of about 65 hours per

               week.

          e.   Until roughly September 2019, Mr. Moreno worked

               six eleven-hour days per week, for a total of 66

               hours per week; thereafter, he worked six ten-




                                    14
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 15 of 34 PageID #: 15



                hour days per week for a total of about 60 hours

                per week.

       49.     Plaintiffs thus each worked in excess of forty

  hours per week each week.

       50.     Plaintiffs    were   paid   hourly       rates    of   pay,   as

  follows:

          a.    Mr. Almonte Ortega was paid $10.50 per hour when

                his employment began, and then received a raise

                to $11.00 per hour after about six months;

          b.    Mr. Urena started at $10 per hour, but received a

                raise   to    $11   per    hour        shortly   thereafter;

                commencing in about July 2018 he received a raise

                to $12.50 per hour.

          c.    Mr. Diaz-Minaya was paid $10 per hour when his

                employment began; he was given a raise to $11 per

                hour in March 2019;

          d.    Mr. Berroa Hernandez was paid $8.50 per hour when

                his   employment    began.        In    or   about    2016   he

                received a raise to $9.00 per hour. In roughly

                mid-2018 he received a raise to $10.50 per hour,

                and then after a few months to $11.00 per hour.

                Finally, in early 2019 he received a raise to

                $12.50 per hour;




                                     15
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 16 of 34 PageID #: 16



           e.    Mr. Moreno was paid $10 per hour throughout his

                 employment.

       51.      Plaintiffs were paid at the above rates for all of

  their hours worked.

       52.      As a result, plaintiffs’ rates of pay were always

  below the statutory state minimum wages in effect at relevant

  times.

       53.      Defendants’ failure to pay plaintiffs an amount at

  least equal to the New York state minimum wages in effect

  during all relevant time periods was willful, and lacked a

  good faith basis.

       54.      Plaintiffs were paid by check throughout their

  employment, but with the exception of Mr. Berroa Hernandez,

  the checks were business checks rather than payroll checks

  and were not accompanied by paystubs or wage statements of

  any kind with their pay.

       55.      Mr. Berroa Hernandez was originally paid solely by

  business      check,   but   after   about   a   year   was   paid   by   a

  combination of payroll check and business check during his

  employment; his first forty hours of weekly work were paid by

  payroll check and were accompanied by a paystub reflecting

  just those forty hours of work; for the remainder of his

  weekly work hours, he was paid by business check and did not

  receive any documentation of these hours or pay.


                                       16
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 17 of 34 PageID #: 17



        56.   In addition, defendants failed to pay plaintiffs

  any overtime “bonus” for hours worked beyond 40 hours in a

  workweek, in violation of the FLSA, the New York Labor Law,

  and   the   supporting   New    York       State   Department   of   Labor

  regulations.

        57.   Defendants’ failure to pay plaintiffs the overtime

  bonus for overtime hours worked was willful, and lacked a

  good faith basis.

        58.   For   example,     when    plaintiff       Diaz-Minaya   asked

  defendant Ernesto Decena’s son Joshua to be paid on the books

  so he could get overtime pay, he was told that if he was put

  on the books he would only get 20 hours of work.                And when

  Mr. Berroa Hernandez asked to be put on the books, defendants

  split his pay into two paychecks so that only forty hours of

  his pay was documented.

        59.   Plaintiffs each worked multiple shifts per week

  that lasted in excess of ten hours from start to finish, yet

  defendants willfully failed to pay them one additional hour’s

  pay at the minimum wage for each such day, in violation of

  the New York Labor Law and the supporting New York State

  Department of Labor regulations.

        60.   Defendants    failed       to    provide    plaintiffs    with

  written notices in their primary language containing the

  information required by the Wage Theft Prevention Act –


                                        17
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 18 of 34 PageID #: 18



  including, inter alia, defendants’ contact information, their

  regular and overtime rates, and intended allowances claimed

  – and failed to obtain their signatures acknowledging the

  same,    upon    their   hiring   or   at    any   time   thereafter,   in

  violation of the Wage Theft Prevention Act in effect at the

  time.

          61.   Defendants failed to provide Mr. Berroa Hernandez

  with    compliant     weekly    records     accurately    reflecting    his

  compensation and hours worked, in violation of the Wage Theft

  Prevention Act; defendants failed to provide the other four

  plaintiffs with any weekly records accurately reflecting

  their compensation and hours worked, in violation of the Wage

  Theft Prevention Act.

          62.   Upon information and belief, throughout the period

  of plaintiffs’ employment, both before that time (throughout

  the Class and Collective Action Periods) and continuing until

  today, defendants have likewise employed other individuals

  like plaintiffs (the Class and Collective Action Members) in

  positions       at   defendant    Ernie’s     company     and   the    BRAM

  defendants’ auto dealerships that required little skill, no

  capital investment, and with duties and responsibilities that

  did    not    include    any   managerial    responsibilities     or    the

  exercise of independent judgment.




                                      18
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 19 of 34 PageID #: 19



       63.   Defendants applied the same employment policies,

  practices, and procedures to all Class and Collective Action

  Members, including policies, practices, and procedures with

  respect to the payment of overtime.

       64.   Upon information and belief, defendants have failed

  to pay these other individuals at a rate at least equal to

  the minimum wage, in violation of the New York Labor Law.

       65.   Upon     information      and     belief,   these     other

  individuals have worked in excess of forty hours per week,

  yet defendants have likewise failed to pay them overtime

  compensation of one-and-one-half times their regular hourly

  rate in violation of the FLSA and the New York Labor Law.

       66.   Upon     information      and     belief,   these     other

  individuals were not paid a “spread of hours” premium on days

  when they worked shifts lasting in excess of ten hours from

  start to finish.

       67.   Upon     information      and     belief,   these     other

  individuals were not provided with required wage notices or

  compliant weekly wage statements as specified in New York

  Labor Law §§ 195.1, 195.3, and the Wage Theft Prevention Act.

       68.   Upon   information     and   belief,    while   defendants

  employed   plaintiffs    and   the   Class   and   Collective   Action

  members, and through all relevant time periods, defendants




                                    19
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 20 of 34 PageID #: 20



  failed to maintain accurate and sufficient time records or

  provide accurate records to employees.

       69.   Upon   information     and    belief,   while   defendants

  employed   plaintiffs    and   the   Class   and   Collective   Action

  members and through all relevant time periods, defendants

  failed to post or keep posted a notice explaining the minimum

  wage or overtime pay rights provided by the FLSA or New York

  Labor Law.

                                 COUNT I

                 (New York Labor Law – Minimum Wage)

       70.   Plaintiffs, on behalf of themselves and the members

  of the Class, repeat, reallege, and incorporate by reference

  the foregoing allegations as if set forth fully and again

  herein.

       71.   At all relevant times, plaintiffs and the members

  of the Class were employed by defendants within the meaning

  of the New York Labor Law, §§ 2 and 651.

       72.   Defendants willfully violated plaintiffs rights by

  failing to pay them compensation in excess of the statutory

  minimum wage in violation of the New York Labor Law §§ 190-

  199, 652 and their regulations.

       73.     Defendants’ failure to pay compensation in excess

  of the statutory minimum wage was willful, and lacked a good




                                    20
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 21 of 34 PageID #: 21



  faith basis, within the meaning of New York Labor Law § 198,

  § 663 and supporting regulations.

       74.    Due to defendants’ New York Labor Law violations,

  plaintiffs and the members of the class are entitled to

  recover from defendants their unpaid compensation, liquidated

  damages, interest, reasonable attorneys’ fees, and costs and

  disbursements of the action, pursuant to New York Labor Law

  § 198, and § 663(1).

                                     COUNT II

               (Fair Labor Standards Act - Overtime)

       75.    Plaintiffs,       on    behalf    of   themselves   and     all

  Collective Action Members, repeat, reallege, and incorporate

  by reference the foregoing allegations as if set forth fully

  and again herein.

       76.    At   all    relevant       times,      defendants   employed

  plaintiffs and each of the Collective Action Members within

  the meaning of the FLSA.

       77.    At all relevant times, defendants had a policy and

  practice of refusing to pay overtime compensation to their

  employees for hours they worked in excess of forty hours per

  workweek.

       78.    As   a   result   of    defendants’     willful   failure    to

  compensate their employees, including plaintiffs and the

  Collective Action Members, at a rate at least one-and-one-


                                       21
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 22 of 34 PageID #: 22



  half times the regular rate of pay for work performed in

  excess of forty hours per workweek, defendants have violated,

  and continue to violate, the FLSA, 29 U.S.C. §§ 201 et seq.,

  including 29 U.S.C. §§ 207(a)(1) and 215(a).

       79.   The foregoing conduct, as alleged, constituted a

  willful violation of the FLSA within the meaning of 29 U.S.C.

  § 255(a), and lacked a good faith basis within the meaning of

  29 U.S.C. § 260.

       80.   Due to defendants’ FLSA violations, plaintiffs and

  the Collective Action Members are entitled to recover from

  defendants their unpaid overtime compensation, liquidated

  damages, interest, reasonable attorneys’ fees, and costs and

  disbursements of this action, pursuant to 29 U.S.C. § 216(b).

                                COUNT III

                   (New York Labor Law - Overtime)

       81.   Plaintiffs, on behalf of themselves and the members

  of the Class, repeat, reallege, and incorporate by reference

  the foregoing allegations as if set forth fully and again

  herein.

       82.   At all relevant times, plaintiffs and the members

  of the Class were employed by defendants within the meaning

  of the New York Labor Law, §§ 2 and 651.

       83.   Defendants     willfully    violated     the   rights    of

  plaintiffs and the members of the Class by failing to pay


                                    22
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 23 of 34 PageID #: 23



  them overtime compensation at rates at least one-and-one-half

  times the regular rate of pay for each hour worked in excess

  of forty hours per workweek in violation of the New York Labor

  Law §§ 650 et seq. and its supporting regulations in 12

  N.Y.C.R.R. § 142.

       84.   Defendants’ failure to pay overtime was willful,

  and lacked a good faith basis, within the meaning of New York

  Labor Law § 198, § 663 and supporting regulations.

       85.   Due to defendants’ New York Labor Law violations,

  plaintiffs and the members of the class are entitled to

  recover from defendants their unpaid overtime compensation,

  liquidated damages, interest, reasonable attorneys’ fees, and

  costs and disbursements of the action, pursuant to New York

  Labor Law § 198, and § 663(1).

                                COUNT IV

               (New York Labor Law – Spread of Hours)

       86.   Plaintiffs, on behalf of themselves and the members

  of the Class, repeat, reallege, and incorporate by reference

  the foregoing allegations as if set forth fully and again

  herein.

       87.   At all relevant times, plaintiffs and the members

  of the Class were employed by defendants within the meaning

  of the New York Labor Law, §§ 2 and 651.




                                    23
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 24 of 34 PageID #: 24



       88.   Defendants     willfully      violated   the   rights    of

  plaintiffs and the members of the Class by failing to pay

  them an additional hour’s pay at the minimum wage for each

  day they worked shifts lasting in excess of ten hours from

  start to finish, in violation of the New York Labor Law §§

  650 et seq. and its regulations in 12 N.Y.C.R.R. § 142-2.4.

       89.   Defendants’ failure to pay the “spread of hours”

  premium was willful, and lacked a good faith basis, within

  the meaning of New York Labor Law § 198, § 663 and supporting

  regulations.

       90.   Due to defendants’ New York Labor Law violations,

  plaintiffs and the members of the class are entitled to

  recover from defendants their unpaid compensation, liquidated

  damages, interest, reasonable attorneys’ fees, and costs and

  disbursements of the action, pursuant to New York Labor Law

  § 198, and § 663(1).

                                 COUNT V

         (New York Labor Law – Wage Theft Prevention Act)

       91.   Plaintiffs, on behalf of themselves and the members

  of the Class, repeat, reallege, and incorporate by reference

  the foregoing allegations as if set forth fully and again

  herein.




                                    24
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 25 of 34 PageID #: 25



         92.    At all relevant times, plaintiffs were employed by

  defendants within the meaning of the New York Labor Law, §§

  2 and 651.

         93.    Defendants         willfully      violated      the      rights     of

  plaintiffs and the members of the class by failing to provide

  them   with    the       wage    notices     required   by    the      Wage   Theft

  Prevention         Act    when   they    were    hired,      or   at    any     time

  thereafter.

         94.    Defendants         willfully      violated      the      rights     of

  plaintiffs and the members of the class by failing to provide

  them with weekly wage statements — or in the case of Mr.

  Berroa Hernandez, valid weekly wage statements — required by

  the Wage Theft Prevention Act                   at any time during            their

  employment.

         95.    Due to defendants’ New York Labor Law violations

  relating      to    the    failure      to    provide   compliant       paystubs,

  plaintiffs and the members of the class are entitled to

  recover from the defendants statutory damages of $100 per

  week through February 26, 2015, and $250 per day from February

  27, 2015 through the end of their employment, up to the

  maximum statutory damages.

         96.    Due to defendants’ New York Labor Law violations

  relating to the failure to provide wage notices, plaintiffs

  and the members of the class are entitled to recover from the


                                           25
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 26 of 34 PageID #: 26



  defendants statutory damages of $50 per week through February

  26, 2015, and $50 per day from February 27, 2015 to the

  termination of their employment, up to the maximum statutory

  damages.

                           PRAYER FOR RELIEF

       WHEREFORE, plaintiffs, on behalf of themselves and the

  members of the collective and class actions, respectfully

  request that this Court grant the following relief:

          a.   Certification of this action as a class action

               pursuant    to   Fed.R.Civ.P.   23(b)(2)    and   (3)   on

               behalf of members of the Class and appointing

               plaintiffs and their counsel to represent the

               Class;

          b.   Designation of this action as a collective action

               on behalf of the Collective Action Members and

               prompt issuance of notice pursuant to 29 U.S.C. §

               216(b) to all similarly situated members of an

               FLSA Opt-In Class, apprising them of the pendency

               of this action, permitting them to assert timely

               FLSA claims in this action by filing individual

               Consents to Sue pursuant to 29 U.S.C. § 216(b),

               and appointing plaintiffs and their counsel to

               represent the Collective Action members;


                                    26
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 27 of 34 PageID #: 27



          c.   A    declaratory     judgment         that    the      practices

               complained of herein are unlawful under the FLSA

               and the New York Labor Law;

          d.   An   injunction     against          defendants     and    their

               officers,        agents,        successors,         employees,

               representatives, and any and all persons acting

               in concert with them, as provided by law, from

               engaging    in    each    of    the    unlawful     practices,

               policies, and patterns set forth herein;

          e.   A compensatory award of unpaid compensation, at

               the statutory overtime rate, due under the FLSA

               and the New York Labor Law;

          f.   Compensatory      damages      for    failure     to    pay   the

               minimum wage pursuant to the New York Labor Law;

          g.   An award of liquidated damages as a result of

               defendants’      willful       failure   to   pay      statutory

               overtime compensation pursuant to 29 U.S.C. § 216;

          h.   Compensatory      damages      for    failure     to    pay   the

               “spread of hours” premiums required by New York

               Labor Law;

          i.   Liquidated damages for defendants’ New York Labor

               Law violations;




                                    27
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 28 of 34 PageID #: 28



           j.   Statutory damages for defendants’ violation of the

                New York Wage Theft Prevention Act;

           k.   Back pay;

           l.   Punitive damages;

           m.   An award of prejudgment and postjudgment interest;

           n.   An award of costs and expenses of this action

                together with reasonable attorneys’ and expert

                fees; and

           o.   Such other, further, and different relief as this

                Court deems just and proper.

  Dated:   June 12, 2020



                               ____________________________
                               David Stein
                               SAMUEL & STEIN
                               38 West 32nd Street
                               Suite 1110
                               New York, New York 10001
                               (212) 563-9884
                               Attorneys for Plaintiffs

                               Individually and on behalf of
                               others similarly situated




                                    28
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 29 of 34 PageID #: 29




                     EXHIBIT A
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 30 of 34 PageID #: 30
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 31 of 34 PageID #: 31




                                     CONSENT TO SUE

   By my signature below, I hereby authorize the filing and prosecution of claims in my
   name and on my behalf to contest the failure of Ernie's Auto Detailing Inc. and Bay
   Ridge Chevrolet, Audi, and Lexus and their owners and affiliates to pay me, inter alia,
   minimum wage and overtime wages as required under state and/or federal law and also
   authorize the filing of this consent in the lawsuit challenging such conduct, and consent
   to being named as a representative plaintiff in this action to make decisions on behalf of
   all other plaintiffs concerning all aspects of this lawsuit. I have been provided with a
   copy of a retainer agreement with the law firm of Samuel & Stein, and I agree to be
   bound by its terms.

   Con mi firma abajo, autorizo la presentaci6n y tramitaci6n de reclamaciones en mi
   nombre y de mi parte para impugnar el fano de Ernie's Auto Detailing Inc. y Bay Ridge
   Chevrolet y sus propietarios y afiliados a me pagan, entre otras cosas, el salario minimo y
   pago de horas extras, requerida en el estado y / 0 la ley federal y tambien autorizan la
   presentaci6n de este consentimiento en la demanda contra ese tipo de conducta, y el
   consentimiento para ser nombrado como demandante representante en esta acci6n para
   tomar decisiones en nombre de todos los demas demandantes en relaci6n con todos
   aspectos de esta demanda. Se me ha proporcionado una copia de un acuerdo de retenci6n
   con la firma de abogados de Samuel y Stein, y estoy de acuerdo en estar obligado por sus
   terminos.




          Joel Urena


  Date: August 19,2019
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 32 of 34 PageID #: 32




                                          CONSENT TO SUE

   By my signature below, I hereby authorize the filing and prosecution of claims in my
   name and on my behalf to contest the failure of Ernie's Auto Detailing Inc. and Bay
   Ridge Chevrolet, Audi, and Lexus and their owners and affiliates to pay me, inter alia,
   minimum wage and overtime wages as required under state and/or federa11aw and also
   authorize the filing of this consent in the lawsuit challenging such conduct, and consent
   to being named as a representative plaintiff in this action to make decisions on behalf of
   all other plaintiffs concerning all aspects of this lawsuit. I have been provided with a
   copy of a retainer agreement with the law firm of Samuel & Stein, and I agree to be
   bound by its terms.

  Con mi firma abajo, autorizo 1a presentacion y tramitacion de reclamaciones en mi
  nombre y de mi parte para impugnar e1 fallo de Ernie's Auto Detailing Inc. y Bay Ridge
  Chevrolet y sus propietarios y afi1iados a me pagan, entre otras cosas, e1 sa1ario minimo y
  pago de horas extras, requerida en e1 estado y / 0 1a ley federal y tambien autorizan 1a
  presentacion de este consentimiento en 1a demanda contra ese tipo de conducta, y e1
  consentimiento para ser nombrado como demandante representante en esta accion para
  tomar decisiones en nombre de todos los demas demandantes en re1acion con todos
  aspectos de esta demanda. Se me ha proporcionado una copia de un acuerdo de retenci6n
  con 1a firma de abogados de Samuel y Stein, y estoy de acuerdo en estar obligado por sus
  terminos.



  I'
   m~
             ~ ()0 ..vb"
             4     .
                         ?1J   ivvyvJ. 0 __
          Manuel Dfttz-Minaya         r

  Date: October 3,2019
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 33 of 34 PageID #: 33




                                     CONSENT TO SUE

   By my signature below, I hereby authorize the filing and prosecution of claims in my
   name and on my behalf to contest the failure of Ernie's Auto Detailing Inc. and Bay
   Ridge Audi and their owners and affiliates to pay me, inter alia, minimum wage and
   overtime wages as required under state and/or federal law and also authorize the filing of
   this consent in the lawsuit challenging such conduct, and consent to being named as a
   representative plaintiff in this action to make decisions on behalf of all other plaintiffs
   concerning all aspects of this lawsuit. I have been provided with a copy of a retainer
   agreement with the law finn of Samuel & Stein, and I agree to be bound by its tenns.

   Con mi finna abajo, autorizo la presentacion y tramitacion de reclamaciones en mi
   nombre y de mi parte para impugnar el fallo de Ernie' s Auto Detailing Inc. y Bay Ridge
   Audi y sus propietarios y afiliados a me pagan, entre otras cos as, el salario minimo y
   pago de horas extras, requerida en el estado y / 0 la ley federal y tambien autorizan la
   presentacion de este consentimiento en la demanda contra ese tipo de conducta, y el
   consentimiento para ser nombrado como demandante representante en esta accion para
   tomar decisiones en nombre de todos los demas demandantes en relacion con todos
   aspectos de esta demanda. Se me ha proporcionado una copia de un acuerdo de retenci6n
   con la firma de abogados de Samuel y Stein, y estoy de acuerdo en estar obligado por sus
   tenninos .




     /~ttr; .~
 .{ ( / "   Odahs erroa He andez


   Date: December 16, 2019
Case 1:20-cv-03007-BMC Document 1 Filed 07/07/20 Page 34 of 34 PageID #: 34




                                    CONSENT TO SUE

  By my signature below, I hereby authorize the filing and prosecution of claims in my
  name and on my behalf to contest the failure of Ernie's Auto Detailing Inc. and Bay
  Ridge Audi and their owners and affiliates to pay me, inter alia, minimum wage and
  overtime wages as required under state and/or federal law and also authorize the filing of
  this consent in the lawsuit challenging such conduct. I consent to the representative
  plaintiffs in this matter acting as my agents to make decisions on my behalf concerning
  the litigation, the method and manner of conducting this litigation and all other matters
  pertaining to this lawsuit. I have been provided with a copy of a retainer agreement with
  the law fIrm of Samuel & Stein, and I agree to be bound by its terms.

  Con mi firma abajo, autorizo la presentacion y trarnitacion de reclamaciones en mi
  nombre y de mi parte para impugnar el fallo de Ernie's Auto Detailing Inc. y Bay Ridge
  Audi y sus propietarios y afiliados a me pagan, entre otras cosas, el salario minimo y
  pago de horas extras, requerida en el estado y / 0 la ley federal y tambien autorizan la
  presentacion de este consentimiento en la demanda contra ese tipo de conducta. Doy mi
  consentirniento para que los demandantes representativos en este asunto acruen como mis
  agentes para tomar decisiones en mi nombre con respecto al litigio, el metodo y la
  manera de llevar a cabo este litigio y todos los demas asuntos relacionados con este
  juicio. Se me ha proporcionado una copia de un acuerdo de retencion con la firma de
  abogados de Samuel y Stein, y estoy de acuerdo en estar obligado por sus terminos.




  Victor Manuel Moreno Perez


  Date: December 26, 2019
